Opinion issued April 29, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00251-CR
____________

ARTEMIS MAURICE CLOUD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 935003



 
MEMORANDUM  OPINION
                Appellant  filed a motion to dismiss the above-referenced appeal.  The
motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.
42.2(a).
               We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).